STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                         NO.    2022    KW    0026


VERSUS


DENNIS       WEST                                                                     MARCH      14,    2022




In    Re:         Dennis       West,        applying           for     supervisory          writs,        19th
                  Judicial       District         Court,         Parish      of    East    Baton        Rouge,
                  Nos.    04- 07- 0230 &       09- 06- 0574.




BEFORE:           GUIDRY,      HOLDRIDGE,         AND     CHUTZ,       JJ.


        WRIT      DENIED.           The    East     Baton        Rouge       Parish      Clerk     of    Court
has     no       record     of      receiving       a "        Request       for    Legal        Documents"

 allegedly filed on                 September       5,        2021).     Relator         should    file    the
motion       with     the      district      court        before       seeking       relief       from    this
court.



                                                     JMG
                                                         GH

                                                    WRC




COURT       OF   APPEAL,       FIRST      CIRCUIT


                          V)
                  4-
             P JJTY   CLERK    OF   COU
                  FOR    THE    COURT